Citation Nr: 1012069	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to June 
1962 and from December 1974 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  A videoconference Board hearing was held in 
August 2006 before a Veterans Law Judge who subsequently 
retired from the Board.

In July 2007, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows 
that there has been substantial compliance with the Board's 
remand directives.

Unfortunately, as is explained below, the appeal is REMANDED 
again to the RO/AMC.  VA will notify the Veteran if further 
action is required on his part.


REMAND

As noted in the Introduction, a videoconference Board hearing 
was held in August 2006 before a Veterans Law Judge who 
subsequently retired from the Board.  In response to a 
hearing clarification letter sent to the Veteran in February 
2010, he notified VA that he wanted a new videoconference 
Board hearing.  Accordingly, the Board finds that, on remand, 
the Veteran should be scheduled for a new videoconference 
Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a new 
videoconference Board hearing.  A copy of 
the notice letter sent to the Veteran 
concerning this hearing should be included 
in the claims file.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

